June Bower
May 7, 2015
Page 1 of 1
    









May 7, 2015




Via Hand Delivery


June Bower
2180 Cowper Street
Palo Alto, CA 94301


Re:    Separation Agreement


Dear June:
As discussed, your employment with iPass Inc. (“iPass” or the “Company”) is
ending due to a Company restructuring. This letter agreement (the “Agreement”)
sets forth the terms of your separation and transition from iPass, which the
Company is offering to you to aid in your employment transition.
1.SEPARATION DATE. As you were informed, your last day of employment with the
Company will be May 8, 2015 (the “Separation Date”).
2.     ACCRUED SALARY. On the Separation Date, the Company will pay you all
accrued salary earned through the Separation Date, subject to standard payroll
deductions and withholdings. You are entitled to this payment regardless of
whether you sign this Agreement. After the Separation Date, you will no longer
be employed as Chief Marketing Officer of the Company, or hold any other
employment or officer position with the Company or any of its subsidiaries or
affiliated entities.
3.    SEVERANCE BENEFITS. Although the Company otherwise is not obligated to do
so, if you sign, date and return this fully executed Agreement to the Company,
on or within sixty (60) days after you receive it, and do not revoke this
Agreement, the Company agrees to provide you the following as your sole
severance benefits (the “Severance Benefits”), pursuant to the iPass Inc.
Amended and Restated Executive Corporation Transaction and Severance Benefit
Plan for Tier 1 Participants (the “Severance Plan,” a copy of which is attached
hereto as Exhibit A):
(a)    Base Salary Severance Payment. The Company will pay you a cash severance
payment in an amount equivalent to six (6) months of your base salary in effect
as of the Separation Date (the “Severance Payment”).
(b)    Additional Cash Severance Payment. As part of this Agreement, the Company
will pay you an additional cash severance payment in an amount equivalent to
one-quarter of your target bonus amount under the Company’s annual bonus plan
(the “Additional Severance Payment”).




--------------------------------------------------------------------------------

June Bower
May 7, 2015
Page 2 of 2
    

The Severance Payment and the Additional Severance Payment will be subject to
required payroll deductions and withholdings, and will be paid in a lump sum on
the first payroll date following the Effective Date of this Agreement, as
defined in Paragraph 14(c) below.
(c)    No Other Severance Benefits. You acknowledge that, except for the
severance payment provided herein, you shall not be entitled to receive, and
will not receive, any other severance benefits of any kind under the Severance
Plan or otherwise.
4.    HEALTH INSURANCE. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense. Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish. You will be provided with a separate notice more
specifically describing your rights and obligations to continuing health
insurance coverage under COBRA on or after the Separation Date. If you timely
elect continued group health insurance coverage pursuant to COBRA, the Company
will pay your COBRA premiums sufficient to continue group health insurance
coverage for you and your covered dependents (if applicable) at the level of
coverage in effect as of the Separation Date, through the earlier of either: (i)
twelve (12) months after the Separation Date; or (ii) the date that you become
eligible for group health insurance coverage through another employer.  In the
event you receive the Severance Benefits, you must promptly notify the Company
in writing if you become eligible for group health insurance coverage through
another employer within twelve (12) months after the Separation Date.
5.    EXTENDED EXERCISE PERIOD OF VESTED OPTIONS. During your employment, you
were granted certain options to purchase shares of the Company’s common stock
(the “Options”). Vesting of these Options shall cease on your Separation Date.
However, as part of this Agreement, the Company will extend the period for you
to exercise any Options vested as of the Separation Date until August 8, 2016.
The Company makes no representation as to the tax treatment of any such options.
Except as expressly modified in this Section 5, your stock options shall
continue to be governed by the applicable grant notice, option agreement, and
governing stock option plan.
6.    NO OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance, or benefits after the Separation Date. You further
acknowledge and agree that you are not entitled to receive and will not receive
any severance benefits under the terms and conditions of any employment
agreement with the Company, any Company severance benefit plan, or any Company
change of control severance benefit plan, with the exception of any vested right
you may have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account).
7.    EXPENSE REIMBURSEMENTS. You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.






--------------------------------------------------------------------------------

June Bower
May 7, 2015
Page 3 of 3
    

8.    RETURN OF COMPANY PROPERTY. By the close of business on the Separation
Date, you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including but not limited to any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). You agree that you will make a
diligent search to locate any such documents, property and information within
the required timeframe. In addition, if you have used any personally owned
computer, server, e-mail system, mobile phone, portable electronic device (e.g.,
BlackBerry, smartphone, iPad or the like), (collectively, “Personal Systems”) to
receive, store, prepare or transmit any Company confidential or proprietary
data, materials or information, then within five (5) business days after the
Separation Date, you will provide the Company with a computer-useable copy of
all such information and then permanently delete and expunge all such Company
confidential or proprietary information from such Personal Systems without
retaining any copy or reproduction in any form (in whole or in part); and you
agree to provide the Company access to your Personal Systems as requested to
verify that the necessary copying and/or deletion is done. You agree that, after
the applicable timeframes noted above, you will neither use nor possess Company
property. Notwithstanding the foregoing, the Company agrees that you may retain
as your personal property your Company laptop, provided that you cooperate fully
with the Company to remove any Company confidential, proprietary or trade secret
information contained on this computer. Your timely compliance with this
paragraph is a condition precedent to your receipt of the Severance Benefits.
9.    PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge your continuing
obligations under your Employee Confidentiality and Inventions Assignment
Agreement dated November 19, 2013, which include, but are not limited to your
continued obligation not to use or disclose confidential or proprietary
information of the Company.
10.    NONDISPARAGEMENT. Both you and the Company’s officers and directors agree
not to disparage the other party, and the other party’s officers, directors,
employees, shareholders and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation; provided,
however, that both you and the Company will respond accurately and fully to any
question, inquiry or request for information when required by legal process.
11.    NONSOLICITATION. You agree that for one (1) year following the Separation
Date, you will not, directly or indirectly, induce or encourage, or attempt to
induce or encourage, any employee of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant, or
independent contractor to or for any other person or entity.
12.    NO ADMISSIONS. Nothing in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.
13.    NO VOLUNTARY ADVERSE ACTION; COOPERATION. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring such claims.
However, it will not violate this Agreement if you testify truthfully when
required to do so by a valid subpoena or under similar compulsion of law.
Further, you agree to






--------------------------------------------------------------------------------

June Bower
May 7, 2015
Page 4 of 4
    

voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company or its legal counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.
14.    RELEASE OF CLAIMS.
(a)    General Release. In exchange for the consideration under this Agreement
to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that you sign this
Agreement (collectively, the “Released Claims”).
(b)    Scope of Release. This Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the California Labor Code, the
California Family Rights Act, and the California Fair Employment and Housing Act
(as amended).
(c)    ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”).
You also acknowledge that the consideration given for the ADEA Waiver is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (i) your ADEA Waiver does not apply to any rights or claims that arise
after the date you sign this Agreement; (ii) you should consult with an attorney
prior to signing this Agreement; (iii) you have sixty (60) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (iv) you have
seven (7) days following the date you sign this Agreement to revoke the ADEA
Waiver, with such revocation to be effective only if you deliver written notice
of revocation to the Company within the seven (7)-day period; and (v) the ADEA
Waiver will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after you sign this Agreement
(“Effective Date”). Nevertheless, your general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.
(d)    Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. Furthermore, in giving the releases set
forth in this Agreement, which include claims which may






--------------------------------------------------------------------------------

June Bower
May 7, 2015
Page 5 of 5
    

be unknown to you at present, you acknowledge that you have read and understand
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” You hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to your release of claims herein, including but not
limited to the release of unknown and unsuspected claims.
(e)    Excluded Claims. Exception to the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any fully signed written
indemnification agreement with the Company to which you are a party, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights which are not waivable as a matter of law; and (iii) any
rights you have under this Agreement. In addition, nothing in this Agreement
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, the
California Fair Employment and Housing Commission, or any other government
agency, except that you acknowledge and agree that you are hereby waiving your
right to any monetary benefits in connection with any such claim, charge or
proceeding. You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that are not included in the Released Claims.    
15.    Disclosure Under ADEA, 29 U.S.C. § 626(f)(1)(H). You hereby acknowledge
that the Company has provided you with the ADEA Disclosure information (under
Title 29 U.S. Code Section 626(f)(1)(H)), attached as Exhibit B to this
Agreement.
16.    REPRESENTATIONS. You hereby represent that: (a) you have been paid all
compensation owed and for all hours worked; (b) you have received all the leave
and leave benefits and protections for which you are eligible pursuant to the
FMLA, CFRA, any applicable law, or Company policy; and (c) you have not suffered
any on-the-job injury or illness for which you have not already filed a workers’
compensation claim.
17.    DISPUTE RESOLUTION. To ensure rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment with the Company, or
the termination of your employment from the Company, including but not limited
to statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San
Francisco, California, in accordance with JAMS’ then-applicable arbitration
rules, which can be found at http://www.jamsadr.com/rules-clauses/, and which
will be provided to you upon request. The parties acknowledge that by agreeing
to this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury, judge or administrative proceeding. You will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim,






--------------------------------------------------------------------------------

June Bower
May 7, 2015
Page 6 of 6
    

the reasons for the award, and the arbitrator’s essential findings and
conclusions on which the award is based. Nothing in this Agreement shall prevent
either you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. The Company
shall pay all filing fees in excess of those which would be required if the
dispute were decided in a court of law, and shall pay the arbitrator’s fees and
any other fees or costs unique to arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.
18.    MISCELLANEOUS. This Agreement, including its Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
without regard to conflicts of law principles. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Agreement, or rights hereunder, shall be in writing and shall not
be deemed to be a waiver of any successive breach or rights hereunder. This
Agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile signatures and signatures transmitted by PDF shall
be equivalent to original signatures.
[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------

June Bower
May 7, 2015
Page 7 of 7
    

If this Agreement is acceptable to you, please sign and date below and return
the signed Agreement to me within sixty (60) days after you receive it. The
Company’s offer contained herein will automatically expire if we do not receive
the fully signed Agreement from you within this timeframe.
I wish you the best in your future endeavors and thank you for your
contributions to the Company.




Sincerely,
iPass Inc.


By:    /s/ J. Michael Badgis        
J. Michael Badgis
Senior Vice President, Worldwide HR and Administration




Exhibit A – iPass Amended and Restated Executive Corporate Transaction and
Severance Benefit Plan
Exhibit B – ADEA Disclosure






REVIEWED, UNDERSTOOD AND AGREED:
/s/ June Bower    
June Bower


June 9, 2015                            
Date








--------------------------------------------------------------------------------

June Bower
May 7, 2015
Page 8 of 8
    

EXHIBIT A


IPASS AMENDED AND RESTATED EXECUTIVE CORPORATE TRANSACTION AND SEVERANCE BENEFIT
PLAN














































--------------------------------------------------------------------------------

June Bower
May 7, 2015
Page 9 of 9
    

EXHIBIT B
ADEA DISCLOSURE










































 




